EXHIBIT 10.3

MB FINANCIAL, INC.

1997 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

RS NO. _______

         Shares of Restricted Stock are hereby awarded on ____________ by MB
Financial, Inc., a Maryland corporation (the "Company"), to ______________ (the
"Grantee"), in accordance with the following terms and conditions.

         1. Share Award. The Company hereby awards to the Grantee ________
shares (the "Shares") of the common stock, par value $.01 per share ("Common
Stock"), of the Company, pursuant to the MB Financial, Inc. 1997 Omnibus
Incentive Plan, as amended (the "Plan"), and upon the terms and conditions and
subject to the restrictions set forth in the Plan and hereinafter set forth. A
copy of the Plan, as currently in effect, is incorporated herein by reference
and either is attached hereto or has been delivered previously to the Grantee.
Capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Plan.

         2. Restrictions on Transfer and Restricted Period. Except as otherwise
provided in Sections 3 and 8 of this Agreement, during the period commencing on
____________ and terminating on _______________ (the "Restricted Period"), the
Shares may not be sold, assigned, transferred, pledged, or otherwise encumbered
by the Grantee, except in the event of the death of the Grantee, by will or the
laws of descent and distribution, or, during the lifetime of the Grantee,
pursuant to a qualified domestic relations order or by gift to any member of the
Grantee's immediate family or to a trust for the benefit of one or more of such
immediate family members. For purposes of this Section 2, the Grantee's
"immediate family" shall mean the Grantee's spouse, children and grandchildren.
The lapsing of the restrictions described above is sometimes referred to in this
Agreement as "vesting."

         Provided the Grantee is then serving as an employee of the Company or
any Subsidiary and subject to Section 8 of this Agreement, the Shares will vest
per the following schedule:

         100% (one hundred percent) of the Shares will vest on ___________.

         3. Termination of Service. If the Grantee's employment is terminated
for any reason (other than death, Disability, termination of employment after
attaining age 65 ("Retirement") or a qualifying termination under section 3.2 of
the MB Financial Bank, N.A. change in control severance agreement to which the
Grantee is a party) prior to the vesting of the Shares, then the Shares shall
upon such termination be forfeited and returned to the Company; provided,
however, that the Committee, in its sole discretion, may, in the event of a
termination of employment for a reason other than death, Disability, Retirement
or Cause, provide for the lapsing of such restrictions upon such terms and
provisions as it deems proper. If the Grantee's employment is terminated by
reason of death, Disability or Retirement, the Shares, if not theretofore
vested, shall vest in full on the date of termination.




RS-1 Next Page




         4. Certificates for the Shares. The Company shall issue a certificate
in respect of the Shares in the name of the Grantee, and shall hold such
certificate on deposit for the account of the Grantee with respect to the Shares
represented thereby until such time as the Shares vest. Such certificate shall
bear the following (or a similar) legend:

         "The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the MB Financial, Inc. 1997
Omnibus Incentive Plan and in a Restricted Stock agreement dated _____________.
A copy of the Plan and such Restricted Stock agreement may be obtained from the
Chief Financial Officer of MB Financial, Inc."

         The Grantee further agrees that simultaneously with his/her execution
of this Agreement, he/she shall execute a stock power endorsed in blank in favor
of the Company with respect to the Shares and he/she shall promptly deliver such
stock power to the Company.

         5. Grantee's Rights. Except as otherwise provided herein, the Grantee,
as owner of the Shares, shall have all rights of a stockholder, including, but
not limited to, the right to receive all dividends paid on the Shares and the
right to vote the Shares. If any such dividends or distributions are paid in
shares of Common Stock, such shares of Common Stock shall be subject to the same
restrictions on transferability and forfeitability as the Shares with respect to
which they were paid.

         6. Vesting. Upon the vesting of the Shares, the Company shall deliver
to the Grantee (or, in the event of a transfer of Shares permitted by Section 2
of this Agreement, the person to whom the transferred Shares are so transferred)
the certificate in respect of such vested Shares and the related stock power
held by the Company pursuant to Section 4 above. The Shares which shall have
vested shall be free of the restrictions referred to in Section 2 above and the
certificate relating to such vested Shares shall not bear the legend provided
for in Section 4 above.

         7. Adjustments for Changes in Capitalization of the Company. In the
event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split up, Share combination or other
change in the corporate structure of the Company affecting the Shares, such
adjustment shall be made in the number and class of shares subject to this
Agreement as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights and
provided that the number of shares covered by this Agreement shall always be a
whole number.

         8. Effect of Change in Control Resulting in Termination. If, as a
result of a Change in Control, a qualifying termination under section 3.2 of the
MB Financial Bank, N.A. change in control severance agreement to which the
Grantee is a party occurs prior to the vesting of the Shares, then the Shares
will immediately vest.




RS-2 Next Page




         9. Effect of Change in Control not Resulting in Termination. In the
event of a Change in Control not resulting in termination of employment, the
Shares awarded in Section 1 shall continue to have restrictions as outlined in
Section 2.

         10. Delivery and Registration of Shares of Common Stock. The Company's
obligation to deliver the Shares hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other Federal, state or local securities regulation. It may be
provided that any representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under such Securities Act or other securities regulation. The
Company shall not be required to deliver any shares of Common Stock under the
Plan prior to (i) the admission of such shares to listing on any stock exchange
or automated quotation system on which the shares of Common Stock may then be
listed or quoted, and (ii) the completion of such registration or other
qualification of such shares under any state or Federal law, rule or regulation,
as the Committee shall determine to be necessary or advisable.

         11. Plan and Plan Interpretations as Controlling. The Shares awarded
hereby and the terms and conditions set forth herein are subject in all respects
to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations of the Committee shall be binding and
conclusive upon the Grantee and all other interested parties with regard to any
questions arising hereunder or under the Plan.

         12. Grantee Employment. Nothing in this Agreement shall limit the right
of the Company or any Subsidiary to terminate the Grantee's employment, or
otherwise impose upon the Company or any Subsidiary any obligation to employ or
accept the services of the Grantee.

         13. Withholding Tax. Upon the vesting of the Shares (or at any such
earlier time, if any, that an election is made by the Grantee under Section
83(b) of the Code, or any successor provision thereto), the Company may withhold
from any payment or distribution made under the Plan sufficient Shares to cover
any applicable withholding and employment taxes. The Company shall have the
right to deduct from all dividends paid with respect to Shares the amount of any
taxes which the Company is required to withhold with respect to such dividend
payments.

         14. Grantee Acceptance. The Grantee shall signify his/her acceptance of
the terms and conditions of this Agreement by signing in the space provided
below and signing the attached stock power and returning a signed copy hereof
and of the attached stock power to the Company.




RS-3 Next Page




         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

MB FINANCIAL, INC.

By:  

--------------------------------------------------------------------------------

Name: Jill E. York Title: Vice President and Chief Financial Officer

ACCEPTED:




--------------------------------------------------------------------------------

Name of Grantee:




--------------------------------------------------------------------------------

(Street Address)




--------------------------------------------------------------------------------

(City, State and Zip Code)




RS-4 Next Page




STOCK POWER

         For value received, I hereby sell, assign, and transfer to MB
Financial, Inc. (the "Company") ______ shares of the common stock of the
Company, standing in my name on the books and records of the Company,
represented by Certificate No. ________, and do hereby irrevocably constitute
and appoint the Secretary of the Company attorney, with full power of
substitution, to transfer this stock on the books and records of the Company.




--------------------------------------------------------------------------------

Name of Grantee:


Dated: _____________________


In the presence of:


_____________________




RS-5 Next Page





